Citation Nr: 0021684	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-08 496A	)	DATE
	)
	)


THE ISSUE

Whether a February 12, 1998, Board decision which denied 
entitlement to service connection for the cause of the 
veteran's death was clearly and unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  The veteran died on December [redacted], 1992.

The moving party alleges that a February 12, 1998, Board 
decision which denied entitlement to service connection for 
the cause of the veteran's death is clearly and unmistakably 
erroneous.


FINDINGS OF FACT

1.  The Board in the February 12, 1998, decision found that 
the veteran's Strongyloides infection was not shown to be of 
service origin.

2.  The Board in the February 12, 1998, decision found that 
no disability of service origin was shown to have played a 
material role in causing or accelerating the veteran's death.

3.  The Board's findings of fact in the February 12, 1998, 
decision are plausible interpretations of the facts before 
the Board at that time and plausible applications of the 
extant law; thus the facts as known and the extant law did 
not compel a manifestly changed outcome.

4.  The moving party's dispute is a disagreement as to how 
the facts were weighed or evaluated and as such cannot 
constitute clear and unmistakable error.



CONCLUSION OF LAW

A February 12, 1998, Board decision which denied entitlement 
to service connection for the cause of the veteran's death is 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that the February 12, 1998, Board 
decision which denied entitlement to service connection for 
the cause of the veteran's death was clearly and unmistakably 
erroneous.  After a review of the record, the Board finds 
that the moving party's contentions are not supported by the 
evidence, and her motion is denied.

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind or 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for that error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a) (1999).  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b) (1999).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (1999).  The 
regulations list examples of situations that are not clear 
and unmistakable error:  (1) A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) The Secretary's failure to fulfill the duty to 
assist; and (3) A disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  Clear 
and unmistakable error also does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (1999).

The law in effect at the time of the February 12, 1998, Board 
decision provided that the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or  injury primarily causing death.  There 
are primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of  a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (1999).

The evidence of record at the time of the February 12, 1998, 
Board decision showed that the veteran died on December [redacted], 
1992.  The initial death certificate showed a cause of death 
of pneumonia.  Other significant conditions contributing to 
death but not related to the cause were previous 
cerebrovascular accidents and arteriosclerotic heart disease.  
That death certificate was certified on December 30, 1992.

A VA medical report of the veteran's terminal hospitalization 
shows that the veteran was hospitalized from December 1, 
1992, to December [redacted], 1992.  Among his diagnoses were 
disseminated strongyloidiasis with multiple pulmonary 
infiltrates; status post right middle lobe pneumonia; history 
of cerebral vascular accident with left-sided hemiplegia; and 
right carotid artery with 50 percent stenosis and left 
carotid artery with 75 percent stenosis.  The report shows 
that the veteran developed a fever the evening prior to 
admission and had chills all day.  He complained of a 
nonproductive cough for one week.  He denied hemoptysis, 
chest pain, urinary symptoms, nausea, vomiting, and diarrhea.  
He was admitted and treated for aspiration pneumonia for one 
week.  The veteran became afebrile within 24 hours of 
therapy.  He spiked a temperature approximately 48 hours into 
therapy, but remained afebrile thereafter.  The veteran 
complained of poor appetite and intermittent vomiting and 
became more lethargic with a nonproductive cough.  Chest X-
ray showed an expanding right middle lobe infiltrate and 
right pleural effusion.  Antibiotic therapy was resumed and 
the veteran was becoming jaundiced.  Liver enzymes increased.  
A gastrointestinal consult suggested that the veteran was 
suffering from congestive hepatomegaly.  The veteran 
continued to be febrile.  An infectious disease consult and a 
stool specimen revealed strongyloidiasis.  Sputum specimen 
subsequently showed evidence of strongyloidiasis suggesting 
disseminated infection.  The veteran was started on 
medication, but continued to do poorly.  Nutritional support 
was started with hyperalimentation.  The veteran expired on 
December [redacted], 1992.  At the time, the immediate cause of death 
was thought to be respiratory failure with secondary 
hypotension.

A note added to that hospital summary on January 7, 1993, 
indicates that a physician called a family member to explain 
that the parasitic disorder was longstanding and was not the 
cause of death.

The medical records of the veteran's terminal hospitalization 
were acquired and reviewed by the Board in conjunction with 
the issuance of the February 12, 1998, decision.

A February 26, 1993, letter from Chief, Medical Service of 
the Augusta, Georgia, VA Medical Center to the moving party 
states that "it seems very clear that your husband came to 
the hospital with a pneumonia that responded to antibiotics 
and was likely related to a bacterial infection.  That he had 
previous strokes and significant atherosclerotic heart 
disease contributed to his poor health and his susceptibility 
to pneumonia."  As a consequence of multiple factors 
including poor nutrition, infection, pre-existing 
atherosclerotic heart disease, and/or previous cerebral 
vascular accidents your husband's immune system was no longer 
able to control his chronic Strongyloides infection and he 
developed hyperinfection syndrome which may well have 
contributed to his death.  Normally an individual can support 
a low grade infection with Strongyloides for decades without 
significant symptoms or signs of infection.  If the 
individual becomes malnourished or chronically ill, a rapid 
increase in Strongyloides larvae can occur and the organism 
spreads throughout the body bringing with it bacteria from 
the intestine resulting in pneumonia, meningitis, etc.  A 
doctor had advised the moving party of the possibility that 
the veteran became infected in Italy during World War II.  
Most cases of strongyloidiasis acquired by soldiers serving 
in World War II were acquired while serving in Asia.  More 
recently, cases among Vietnam veterans had been reported.  It 
was also possible that he caught it in and around his home as 
it had been reported in the southeastern United States.  
Nonetheless, the physician was unable to exclude the 
possibility that he caught it in Italy, but felt that would 
be determined by a board convened for such purposes.  The 
physician conferred with an expert on parasitic diseases who 
was in agreement with the cause of death and sequence of 
events as listed in the death certificate.

An amended death certificate, dated April 23, 1993, provides 
a cause of death of pneumonia, due to (or as a consequence 
of) aspiration of gastric contents, due to (or as a 
consequence of) hyperinfection syndrome with Strongyloides.  
Other significant conditions contributing to death but not 
related to the cause were previous cerebrovascular accidents 
and arteriosclerotic heart disease.

At a March 1995 hearing, the moving party stated that her 
husband had served from 1943 to 1945, including service in 
Italy.  Upon his return they had moved to Michigan for 
approximately twenty years.  Subsequently, the had moved to 
Knoxville, Tennessee, for about nine years, and then to South 
Carolina.  She stated that the only thing that the veteran 
had complained about in service was his back.  She stated 
that a physician had told her that the veteran acquired his 
infection in service in Italy.  It was noted that the 
infection entered the body through the feet and that the 
veteran had problems with his feet while in service.

A July 15, 1997, letter from the Chief, Infectious Diseases, 
at the Augusta, Georgia, VA Medical Center notes that the 
veteran was admitted to the hospital with pneumonia, probably 
aspiration.  He had suffered cerebral vascular accidents, 
hemiparesis, and had severe heart disease.  He was living in 
a nursing home.  The veteran had responded to broad spectrum 
antibiotic therapy and was under preparation for discharge 
when fever returned.  The veteran then developed remarkable 
abnormalities of the biliary tract, eventually diarrhea, 
bilateral pulmonary infiltrates, and leukocytosis.  The 
veteran was seen by an infectious disease consultant who made 
a wet mount of the veteran's stool and identified 
rhabditiform larvae of Strongyloides stercoralis.  He also 
made a wet mount of the veteran's sputum but reported seeing 
no filariform larvae.  His notes concluded with an impression 
of strongyloidiasis probably confined to gastrointestinal 
tract, but conceivably involving the biliary system.  He 
stated that he could not exclude hyperinfection syndrome.  He 
also provided impressions of probable nosocomial mixed 
pneumonia Staph aureus, lactose positive gram negative rod 
and stated that he could not exclude disseminated candidiasis 
in a patient near death.  The note recommended therapy with 
thiabendazole and appropriate antimicrobials for nosocomial 
pneumonia.  The note concluded with "note:  Strongyloides 
probably relapsed [after] remote WW2 infection in Italy."  
Subsequently, the veteran was noted to be improved on 
December 19, but expired on December [redacted].  The number one 
diagnosis was disseminated strongyloidiasis with multiple 
pulmonary infiltrates.  There were numerous other diagnoses 
listed.

The physician noted the opinion of another physician that it 
was equally likely that the strongyloidiasis had been 
acquired during the veteran's residence in the southeastern 
United States.  An unaddressed additional concern was that 
evidence for "disseminated strongyloidiasis with multiple 
pulmonary infiltrates" was arbitrary or lacking.  
Specifically, no filariform larvae were reported after wet 
smear of the sputum.  Thus, the opining physician concludes 
that the diagnosis, while not improbable, is a clinical 
diagnosis and not supported by uncontestable objective 
evidence.  The opining physician states that the doctor's 
opinion that the disease was acquired in Italy, while 
potentially true, was completely unsupported and neither more 
nor less probable than that it was acquired in the United 
States.  Where the veteran's acquired strongyloidiasis was 
best regarded as unknown.

The opining physician also felt that the previous response to 
the claim missed the point.  The veteran was a debilitated 
man with a right-sided cerebral vascular accident and 
residual left-sided hemiplegia.  Additionally, he had severe 
organic heart disease and had myocardial infarction on three 
separate occasions with ejection fraction of less than 20 
percent.  The veteran was also thought to have multiorgan 
failure.  The opining physician provided an opinion that the 
probability that the veteran would expire from his nosocomial 
pneumonia or a related condition was overwhelming with or 
without the presence of strongyloidiasis.  Hence, in a 
clinical sense, the strongyloidiasis, while fascinating and 
definitely in need of treatment, was essentially irrelevant.

The Board finds that the February 12, 1998, decision of the 
Board was a plausible application of the extant law and that 
the findings of fact of the Board were plausible.  The Board 
found that the veteran's Strongyloides infection was not 
shown to be of service origin.  The Board also found that no 
disability of service origin was shown to have played a 
material role in causing or accelerating the veteran's death.  
The Board further found that no disability shown to have been 
incurred in or aggravated by service was a principal or 
contributory cause of the veteran's death.

The Board finds that those findings in the February 12, 1998, 
decision are plausible findings based upon the evidence of 
record and plausible applications of the extant law.  There 
is ample medical evidence of record which supports those 
findings of fact and conclusions of law.  While there is 
contradictory evidence, the Board found the evidence which 
supported those findings to be more persuasive.  Thus, any 
dispute the moving party may have with the Board's February 
12, 1998, decision would constitute merely a disagreement 
with the weighing of the evidence.  A disagreement as to how 
the facts were weighed or evaluated cannot constitute clear 
and unmistakable error.  The Board finds that the facts as 
known and the extant law did not compel a manifestly changed 
outcome.

The Board at the time of the February 12, 1998, decision was 
the finder of fact for the moving party's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board justifiably found the July 1997 
opinion letter by the Chief, Infectious Diseases to be very 
persuasive evidence which showed that the origin of the 
veteran's strongyloidiasis was essentially unknown.  The 
Board also apparently found that physician's opinion that the 
strongyloidiasis was merely incidental to the veteran's death 
and did not contribute to or hasten a death which was due to 
other overwhelming causes, to be persuasive.  There is a 
plausible basis in the record for those findings of fact, and 
they are not contrary to the law extant at the time the 
decision was promulgated.  Therefore, the Board finds that 
clear and unmistakable error is not shown.

Accordingly, the Board finds that a February 12, 1998, Board 
decision which denied entitlement to service connection for 
the cause of the veteran's death is not clearly and 
unmistakably erroneous and the moving party's motion is 
denied.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400-20.1411 (1999).



	(CONTINUED ON NEXT PAGE)


ORDER

A February 12, 1998, Board decision which denied entitlement 
to service connection for the cause of the veteran's death is 
not clearly and unmistakably erroneous and the motion for 
revision is denied.




		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals


 


